shoukri osman saleh abdel-fattah petitioner v commissioner of internal revenue respondent docket no filed date incur no in the uae in p a non-u s citizen was an employee of the embassy of the united arab emirates uae in washington d c performing for that embassy services of a sort that are performed by employees of the u s embassy in the uae the uae does not impose an income_tax so employees of the u s embassy income_tax but the u s department of state did not certify this fact pursuant to sec_893 until for p filed tax returns reporting his embassy wages as income r issued a notice_of_deficiency for those years based on adjustments unrelated to the embassy wages p filed a petition in which he contends that the embassy wages are exempt from income_tax under sec_893 the parties agree that p satisfied the three requirements for exemption from income_tax under sec_893 held sec_893 does not require as a condition of a claim of exemption by an employee of a foreign government the u s department of state’s certification of reciprocal_exemption by the foreign_country under sec_893 because p satisfied the three requirements of sec_893 his wages from working for the uae embassy from are exempt from income_tax hamilton loeb and anne c loomis for petitioner lindsey d stellwagen for respondent opinion gustafson judge the internal_revenue_service irs issued to petitioner shoukri osman saleh abdel-fattah a notice_of_deficiency pursuant to sec_6212 sec_1 showing the irs’s determination of the following deficiencies in income_tax additions to tax for failure_to_file under sec_6651 and accuracy-related_penalties under sec_6662 for tax years and unless otherwise indicated all citations of sections refer to the internal_revenue_code u s c in effect for the years in issue and all citations of rules refer to the tax_court rules_of_practice and procedure verdate 0ct date jkt po frm fmt sfmt v files abdel sheila abdel-fattah v commissioner deficiency addition_to_tax sec_6651 accuracy-related_penalty sec_6662 dollar_figure big_number big_number dollar_figure - - - - - - dollar_figure dollar_figure dollar_figure year mr abdel-fattah brings this case pursuant to sec_6213 asking this court to redetermine those deficiencies after various concessions the only issue for decision is whether mr abdel-fattah’s wages paid_by the embassy of the united arab emirates uae are exempt from income_tax under sec_893 that issue is currently before the court on the parties’ cross-motions for summary_judgment for the reasons explained below we will grant mr abdel-fattah’s motion and deny respondent’s motion background the following facts are based on the parties’ stipulations which we incorporate herein by this reference and on the assertions in the parties’ motion papers that are supported in accordance with rule and as to which the opposing party did not raise any genuine issue of material fact at the time he filed his petition mr abdel-fattah resided in vir- ginia the uae and taxes the united arab emirates was formed as a union of sepa- rate emirates in and since its founding the uae has not imposed any income_tax on individual income this non-taxation applies both to uae nationals and to foreign individuals who work in the uae including persons who are employed by the u s embassy or consulate in the uae the uae opened its embassy in washington d c in and in it became a party to the vienna convention on diplomatic relations date u s t under that convention the administrative and technical and service staff employed by the embassy of the uae was considered exempt from u s tax starting in if mr abdel-fattah’s motion were denied then certain substantiation issues would have to be resolved because we grant his motion those issues are moot verdate 0ct date jkt po frm fmt sfmt v files abdel sheila united_states tax_court reports however in date the u s department of state state department announced a change in its policy con- cerning the interpretation of the relevant provision of the vienna convention so that a-2 visa holders were no longer eligible for exemption from tax under the vienna convention in the state department invited embassies to submit certificates of reciprocity which would result in a certifi- cation of exemption under the code-viz section rather than under the vienna convention but the uae embassy did not submit a certificate of reciprocity or request such certification from the state department until after the years at issue mr abdel-fattah’s employment and tax returns mr abdel-fattah is an egyptian national and he was in the united_states as a nonresident_alien on an a-2 visa during the years in issue except for six months in during which he was unemployed mr abdel-fattah was employed by the uae embassy from through the years at issue in the three years at issue he worked for the uae embassy as a security guard and as a driver employees of the u s government embassy in the uae performed services similar to mr abdel-fattah’s services as a driver and security guard like everyone else in the uae those u s employees were not subject_to income_tax by the uae for each of the years and mr abdel- fattah filed a form_1040 u s individual_income_tax_return 3-the latest in date-on which he reported his uae embassy wages his returns reported overpayments of tax and claimed refunds state department certification as of date several uae embassy employees including mr abdel-fattah had received inquiries from the irs in response on date the uae embassy requested from the state department a certification under a non-resident alien like mr abdel-fattah should use form 1040nr u s nonresident_alien income_tax return unlike the form 1040nr the form_1040 that mr abdel-fattah filed in- cludes certain credits for which non-resident aliens are ineligible mr abdel-fattah concedes he wrongly claimed items on form_1040 and we therefore do not address further the distinctions between form_1040 and form 1040nr verdate 0ct date jkt po frm fmt sfmt v files abdel sheila abdel-fattah v commissioner sec_893 on date-ie six weeks after the request and nine months after the end of the latest year at issue-the state department issued such a certification signed by the director of the office of foreign missions which read acting pursuant to department of state delegation of authority date i hereby certify to the secretary_of_the_treasury in accordance with u s c sec_893 that the government of the united arab emirates does not tax the wages fees or salaries of employees of the united_states embassy and consulate in the united arab emirates received as compensation_for their official services to the united_states i further certify that such employees perform services of a character similar to those performed by employees of the embassy of the united arab emir- ates and its consulates in the united_states the state department delivered the certification to the uae embassy on date and delivered it to the u s department of the treasury on date notice_of_deficiency in date the irs had commenced an examination of mr abdel-fattah’s return eventually the irs examined all three years and and in date the irs issued a notice_of_deficiency addressing all three years by that time the secretary of state had already issued the certification as to the uae but the irs did not treat it as retroactive consequently the deficiency_notice did not reduce mr abdel-fattah’s income by the amount of his uae embassy wages which he had reported but rather made other adjustments adverse to mr abdel-fattah that increased his tax_liability all of which mr abdel-fattah con- cedes for purposes of this motion tax_court petition in response to the irs’s date notice_of_deficiency mr abdel-fattah filed a timely petition in this court his petition asserts that his uae embassy wages are exempt from income_tax under sec_893 discussion sec_893 provides a tax exemption for wages that sat- isfy certain conditions and mr abdel-fattah’s wages satis- verdate 0ct date jkt po frm fmt sfmt v files abdel sheila united_states tax_court reports fied all those conditions during the years in issue sec_893 requires the secretary of state to certify two of those three conditions but as of the years in suit the secretary of state had not yet certified those conditions we must decide whether under sec_893 the certification required in sub- section b is a prerequisite to the exemption provided in subsection a we hold that it is not under the plain lan- guage of sec_893 i summary_judgment standards where the pertinent facts are not in dispute a party may move for summary_judgment to expedite the litigation and avoid an unnecessary trial fla peach corp v commis- sioner 90_tc_678 rule provides for sum- mary judgment in terms equivalent to rule of the federal rules of civil procedure summary_judgment may be granted where there is no genuine issue as to any material fact and a decision may be rendered as a matter of law rule a and b see 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 in this case the facts are largely stipulated and the parties acknowledge that there are no genuine issues of material fact where a motion for summary_judgment involves an issue of foreign law here the uae’s non-taxation of individual income we look to rule in_pari_materia with rule of the federal rules of civil procedure where an issue concerning the law of a foreign_country is raised t he court’s determination shall be treated as a ruling on a ques- in the alternative if the sec_893 certification is a condition of the sec_893 ex- emption petitioner argues that the state department’s date certification of uae reciprocity is an administrative determination relating to the internal revenue laws under sec_7805 that the irs made no effective prescription that it would be applied without retroactive effect that there is no valid basis for non-retroactive application and that non-retroactive application is inconsistent with longstanding administrative practice respond- ent disputes each of these propositions and argues that in any event non-retroactive applica- tion of the certification would be reviewed for abuse of discretion-which proposition petitioner disputes respondent contends that retroactive application would perversely benefit noncompli- ant taxpayers and punish compliant taxpayers because we decide that the sec_893 certifi- cation is not a prerequisite to the sec_893 income_tax exemption we need not reach this alternative argument as to retroactive application of the state department’s certification like- wise since the employment_tax exemption is not before us we do not decide whether a state department certification could have retroactive effect for purposes of sec_3121 respondent stated that the only disputed facts concern alleged delay or inaction by the state department but mr abdel-fattah has made clear that he makes no such allegations and he affirms that there is no factual dispute regarding the sec_893 issue verdate 0ct date jkt po frm fmt sfmt v files abdel sheila abdel-fattah v commissioner tion of law rule rather than fact so that appellate review will not be narrowly confined by the ‘clearly erro- neous’ standard fed r civ p advisory committee notes amendment however rule permits the consideration of testimony testimony about the law is nor- mally not permitted see 134_tc_34 but rule permits such testimony in continuity with the former rule that foreign law was treated as a factual matter see 336_us_386 moreover the court is not required to take judicial_notice of foreign law of which the parties have not made a showing see afshar v commissioner tcmemo_1981_241 41_tcm_1489 and cases cited thereat where neither party has offered any material with respect to the applicable foreign law we need not take judicial_notice of such law affd with- out published opinion 692_f2d_751 4th cir as a result the procedure for establishing foreign law remains analogous to the procedure for establishing facts for purposes of summary_judgment under rule where the moving party here mr abdel-fattah makes a credible showing of foreign law the uae’s non-taxation of individual income and the non-moving party makes no dispute we can determine foreign law on the basis of the movant’s showing ii taxation of foreign government employees a pre-1934 income_tax and customs regulations after the income_tax was enacted and until the treasury_department granted an exemption from u s income_tax to employees in the consular offices of any foreign_country that granted a reciprocal_exemption from its own income_tax to u s consular employees who worked in that country this exemption was not based on any statute but was granted as a matter of administrative policy the policy was embodied in regulations that provided as follows all foreign consular officers and employees in foreign consulates in the united_states who are nationals of the states appointing them are exempt from federal_income_tax with respect to the wages fees and salaries received by them in compensation_for their consular services provided the appointing state grants a similar exemption to citizens of the united verdate 0ct date jkt po frm fmt sfmt v files abdel sheila united_states tax_court reports states who are american consular officers or employees of the american consulates in such state regs art the regulation did not state any requirement as to certification by the state department of the foreign country’s reciprocal_exemption during the same period the customs regulations of afforded a somewhat comparable privilege allowing exemption from customs on baggage and articles imported by government representatives arriving in the united_states article is ambiguous about the necessity of state depart- ment approval of a privilege as to baggage it refers to application to the department of state but it appears to authorize the privilege upon a mere showing of their creden- tials or other proof of identity article more explicitly provides that a privilege as to imported articles will be allowed only when application is made therefor through the department of state b income_tax statutes when the treasury_department concluded that this policy though meritorious from the standpoint of administrative policy or expediency was indefensible from the standpoint of law it announced that it would cease to allow the exemp- tion corrective legislation was proposed as to which the department of state hope d that you the chairman of the committee on ways and means will find it possible to bring about its passage by the house of representatives at an early date the department of the treasury had its own reasons to favor the proposal the treasury_department advised congress a demand has been made upon the united_states treasury attache and several american members of his staff for the payment of income taxes to regs art included an identical provision see h rept 74th cong 1st sess c b part a some- what comparable privilege is afforded by the customs’ regulations of specifically article sec_425 and extending special customs courtesies and free entry privileges to representatives of our own and foreign governments who arrive in the united_states on official business be- cause the congress enacting the income_tax exemption referred to these customs regulations as creating only a somewhat comparable privilege emphasis added we infer that the details of the customs regulations do not disclose the legislative intent as to the income_tax exemption see letter from the treasury_department to the secretary of state date de- scribed in h rept supra pincite c b part pincite see letter from state department to the chairman committee on ways and means date quoted in h rept supra pincite c b part pincite verdate 0ct date jkt po frm fmt sfmt v files abdel sheila abdel-fattah v commissioner the austrian government these officers are of course paying income taxes to the united_states and payment of the austrian taxes will impose a real hardship if h_r is enacted into law however it will be possible for our department of state to advise the government of austria that representa- tives of that government employed in the united_states and of a rank comparable to that of the treasury attache and his staff would be exempt from taxation upon the salaries they receive in the united_states from the government of austria i am informed that the austrian government has intimated that if this advice is received taxes will not be levied upon the official income of our representatives in that country in view of these circumstances i urgently recommend that favorable consideration be given by your ways_and_means_committee to h_r with a view to its enactment at the earliest practicable date very truly yours l w robert jr acting secretary_of_the_treasury the house report explained that the proposed new statu- tory exemption h_r was formerly covered by treasury regulations h rept 74th cong 1st sess c b part sec_116 of the revenue act of was amended to add a new subsection h as follows sec_116 exclusions from gross_income in addition to the items specified in sec_22 the following items shall not be included in gross_income and shall be exempt from taxation under this title h compensation of employees of foreign governments -wages fees or salary of an employee of a foreign government including a con- sular or other officer or a nondiplomatic representative received as com- pensation for official services to such government- if such employee is not a citizen_of_the_united_states and if the services are of a character similar to those performed by employees of the government of the united_states in foreign countries and if the foreign government whose employee is claiming exemption grants an equivalent_exemption to employees of the government of the united_states performing similar services in such foreign_country the secretary of state shall certify to the secretary_of_the_treasury the names of the foreign countries which grant an equivalent_exemption to the see letter from treasury_department to the chairman committee on ways and means date quoted in h rept supra pincite c b part pincite verdate 0ct date jkt po frm fmt sfmt v files abdel sheila united_states tax_court reports employees of the government of the united_states performing services in such foreign countries and the character of the services performed by employees of the government of the united_states in foreign countries act of date ch 49_stat_908 emphasis added the flush language referring to the secretary of state was thus in a single subsection with the rest of the provision but was not stated as one of the numbered conditions for the exemption the next year when the same congress the 74th enacted the revenue act of ch 49_stat_1648 it included an almost identical provision but it divided subsection h into two paragraphs and gave them headings sec_116 exclusions from gross_income in addition to the items specified in sec_22 the following items shall not be included in gross_income and shall be exempt from taxation under this title h compensation of employees of foreign governments - rule for exclusion -wages fees or salary of an employee of a foreign government including a consular or other officer or a nondiplo- matic representative received as compensation_for official services to such government- a if such employee is not a citizen_of_the_united_states and b if the services are of a character similar to those performed by employees of the government of the united_states in foreign countries and c if the foreign government whose employee is claiming exemption grants an equivalent_exemption to employees of the government of the united_states performing similar services in such foreign_country certificate by secretary of state -the secretary of state shall certify to the secretary_of_the_treasury the names of the foreign countries which grant an equivalent_exemption to the employees of the government of the united_states performing services in such foreign countries and the character of the services performed by employees of the government of the united_states in foreign countries emphasis added in congress reenacted the identical income_tax exemp- tion in sec_116 of the internal_revenue_code_of_1939 sec_116 was amended in to exempt the income of employees of international organizations such as the united nations in addition to employees of foreign governments see act of date ch sec_4 59_stat_670 25_f3d_84 2d cir affg in part and revg in part 99_tc_273 verdate 0ct date jkt po frm fmt sfmt v files abdel sheila abdel-fattah v commissioner in congress reenacted the income_tax exemption in sec_116 of the code with no significant change as sec_893 of the internal_revenue_code of it has thereafter appeared without relevant amend- ment as sec_893 and subsections a and b thereof pro- vide as follows sec_893 compensation of employees of foreign govern- ments or international organizations a rule for exclusion -wages fees or salary of any employee of a foreign government or of an international_organization including a con- sular or other officer or a nondiplomatic representative received as com- pensation for official services to such government or international_organization shall not be included in gross_income and shall be exempt from taxation under this subtitle if- such employee is not a citizen_of_the_united_states and in the case of an employee of a foreign government the services are of a character similar to those performed by employees of the government of the united_states in foreign countries and in the case of an employee of a foreign government the foreign government grants an equivalent_exemption to employees of the govern- ment of the united_states performing similar services in such foreign_country b certificate by secretary of state -the secretary of state shall certify to the secretary_of_the_treasury the names of the foreign countries which grant an equivalent_exemption to the employees of the government of the united_states performing services in such foreign countries and the character of the services performed by employees of the government of the united_states in foreign countries thus as has been the case since the statute provides the rule for exclusion in subsection a and instructs the secretary of state to certify reciprocity in a separate sub- section b that certification is not presented in subsection a as one of the conditions for the exemption and sec_893 does not explicitly provide that the wages shall be exempt only if the secretary certifies reciprocity unlike the social_security_tax provisions discussed next c employment_tax statutes the income_tax provision in sec_893 may be contrasted with the corresponding employment_tax provisions in the in enacting new sec_893 as a stand-alone section congress included in sec_893 the introductory language from sec_116 that specified that such compensation is not included in gross_income and is exempt from income_tax verdate 0ct date jkt po frm fmt sfmt v files abdel sheila united_states tax_court reports 1930s as now the income_tax and employment_taxes were distinct and though the compensation of foreign government employees was made exempt from income_tax by sec_116 no equivalent_exemption from social_security_tax had yet been enacted congress addressed that gap in the social_security act amendments of ch sec 53_stat_1383 which revised the definition of employment in section b of the code by adding new exceptions in paragraphs and service performed in the employ of a foreign government including service as a consular or other officer_or_employee or a nondiplomatic rep- resentative service performed in the employ of an instrumentality wholly owned by a foreign government- a if the service is of a character similar to that performed in foreign countries by employees of the united_states government or of an instrumentality thereof and b if the secretary of state shall certify to the secretary_of_the_treasury that the foreign government with respect to whose instrumen- tality and employees thereof exemption is claimed grants an equivalent_exemption with respect to similar service performed in the foreign_country by employees of the united_states government and of instrumentalities thereof emphasis added these employment_tax exceptions survive verbatim in cur- rent sec_3121 and and in identical exceptions to the federal unemployment tax in current sec_3306 and and they are incorporated by reference into an exemption from self-employment_tax sec_1402 these employment_tax provisions bear two obvious differences from the income_tax provision in sec_116 now sec_893 first service performed in the direct employ of a foreign government is simply stated in paragraph to be excepted from the social_security tax- without any stated conditions involving citizenship or the reciprocity of the foreign government’s employment_taxes respondent explains the u s government is not authorized under the u s constitution to pay foreign employment_taxes on behalf of its employees at the time of enactment and today foreign governments did not pay u s employment_taxes based on claims of foreign sovereignty as a matter of reciprocity and practicality congress relieved foreign governments from payment of the employer’s portion of u s social_security_taxes the unconditional character of the exception for employees of foreign governments is quite clear in the legislative_history the house report h rept 76th cong 1st sess explains the amendments to section b and in the social_security_tax statute by a cross-reference to the corresponding amendments to the social_security_benefits provisions verdate 0ct date jkt po frm fmt sfmt v files abdel sheila abdel-fattah v commissioner second certification by the secretary of state is made one of two explicit conditions for the exception for service performed for an instrumentality of the foreign government ie if the secretary of state shall certify reciprocity emphasis added in when employers began to be required to withhold income_tax from employee wages congress exempted wages for services that u s citizens and residents performed for a foreign government and wages earned by certain nonresident_aliens see former sec a and enacted by the current tax payment act of ch sec_2 57_stat_126 under current sec_3401 foreign governments are unconditionally exempted from the duty to withhold income_tax from the compensation of u s citizens and resi- dents under sec_3401 foreign governments are exempted from the duty to withhold income_tax from the compensation of nonresident_aliens only as may be des- ignated by regulations prescribed by the secretary but those regulations make the exemption unconditional see c f_r sec_31_3401_a_5_-1 employment_tax regs that is foreign governments are exempt from income_tax with- holding whether or not the state department has certified reciprocity iii lack of regulatory guidance on the income_tax exemption the income_tax regulations promulgated under section c f_r sec_1_893-1 income_tax regs -shed no light on our issue because they simply restate the statute mr abdel-fattah stresses that sec_1_893-1 puts the conditions for the exemption in a subparagraph exempt from tax and sets out the duty_of the secretary of state to certify reciprocity in the separate subparagraph certifi- cate by secretary of state however in this regard the regulation simply mirrors the statute and if the wording of the provisions in the regulation is meaningful it is meaning- ful only because the corresponding wording of the statute is meaningful if the corresponding wording of the statute does section b and the benefits amendment is explained as follows paragraph excepts service performed in the employ of a foreign government and paragraph similarly excepts on a basis of reciprocity service performed in the employ of an instrumentality wholly owned by a foreign government id pincite to the same effect see s rept 76th cong 1st sess verdate 0ct date jkt po frm fmt sfmt v files abdel sheila united_states tax_court reports not have the significance that mr abdel-fattah urges then the regulation likewise does not have that significance thus the regulation does not add anything on this point the parties cite no published guidance of the irs such as revenue rulings that address the issue in this case rather mr abdel-fattah asks us to consider several private letter rulings in support of his position we decline to do so in light of sec_6110 which provides precedential status -unless the secretary otherwise establishes by regulations a written_determination may not be used or cited as precedent emphasis added we will not consider the private letter rulings that mr abdel-fattah proffers iv interpretation of sec_893 a two forms of certification statutes where a tax statute provides a benefit states conditions for its application and provides that a government_official shall certify the fulfillment of those conditions that certifi- cation may take one of two alternative characters we find that to be better able to put sec_893 into perspective it is helpful to consider examples of statutory provisions of both kinds statutes in which certification is a prerequisite certification is sometimes required as a prerequisite to a tax_benefit provided in the code where a statute is of this sort the absence of the certification precludes the claiming of the benefit for example the employment_tax exemption of sec_3121 by its terms applies only if the secretary of state shall certify that the foreign govern- ment grants an equivalent_exemption emphasis added thus certification is made an explicit condition of the exemption respondent contends that sec_893 is a by regulation taxpayers are permitted to cite and rely on published revenue rulings see c f_r sec_601_601 statement of procedural rules revenue rulings are published to provide precedents to be used in the disposition of other cases and may be cited and relied on for that purpose emphasis added however the regulations applicable to any other written_determination including a ruling that is issued to a taxpayer see sec_301_6110-2 d proced admin regs provide the default rule that a written deter- mination may not be used or cited as precedent sec_301_6110-7 proced admin regs verdate 0ct date jkt po frm fmt sfmt v files abdel sheila abdel-fattah v commissioner provision of this sort and that the secretary of state’s certifi- cation of reciprocity is a prerequisite to the exemption ben- efit statutes of this sort-requiring certification as a pre- requisite 16-have certain advantages of convenience and administrability rather than assigning to the tax collector the task of making in the first instance difficult determina- tions that may be well outside his knowledge or expertise such a statute commits the determination to the agency with the relevant subject-matter expertise however such statutes may also have corresponding disadvantages the tax_benefit may be denied even in a circumstance clearly within congress’s intention to grant the benefit because a certifi- cation is lacking as a result of the certifying official’s delay or error or of a taxpayer’s failure to comply with the official’s rules for requesting certification or depending on the statute of a third party’s failure to make the certification request statutes in which certification is not a prerequisite mr abdel-fattah contends that sec_893 is a provi- sion of a different sort-ie one in which the absence of the certification does not preclude the claiming of the benefit for example taxes on firearms are not imposed on devices that the secretary finds have certain characteristics sec_5845 f pursuant to c f_r sections dollar_figure and dollar_figure a taxpayer requests such a determination from the bureau of alcohol tobacco firearms and explosives atf but before atf makes any ruling the manufacturer may claim and sue for a refund of firearms tax see eg 593_f3d_1337 fed cir c f_r sec congress certainly committed to atf the duty_of classifying firearms but atf’s ruling is not a pre- requisite to a taxpayer’s claim and is not immune from the taxpayer’s challenge see also eg 109_tc_112 former sec_29 required a determination as a prerequisite for the credit affd sub nom 170_f3d_1294 10th cir 89_fedclaims_618 certification by a state employment security agency is a prerequisite to the work_opportunity_credit under sec_38 for wages paid to a qualified_ssi_recipient under sec_51 see also eg sec_7428 declaratory remedy by which an organization claiming tax-exempt continued verdate 0ct date jkt po frm fmt sfmt v files abdel sheila united_states tax_court reports a statute that allows a tax_benefit without certification may have advantages and disadvantages that are converse to those of the first sort of statute that is this latter sort of statute may require the tax collector or a reviewing court to decide without prior ventilation by subject-matter experts in an agency matters that may be outside the tax specialist’s expertise such as firearms classification but on the other hand these statutes assure that the vagaries of a certification process do not block the intended benefit of the statute thus both of these approaches appear in different provi- sions in the internal_revenue_code we now examine sec_893 to see which approach is reflected there b analysis of certification in sec_893 the language of sec_893 does not condition the income_tax exemption on state department certi- fication in sec_893 the exemption is not explicitly described as conditional as if it depended on certification by the secretary of state it does not create the exemption only if the sec- retary of state shall certify as does sec_3121 certification is not explicitly stated to be part of the exemp- tion qualification as in sec_51 ‘qualified ssi recipient’ means any individual who is certified rather sec_893 provides for an exemption if three conditions are met not including certification and then comes to a full stop certification is not a fourth if in the list but instead is addressed thereafter in subsection b sec_893 pro- vides an exemption and sec_893 requires action by the secretary of state but does not purport to qualify the exemp- tion or to take it away in any instance we conclude there- fore that under the plain language of the statute certifi- cation is not a condition or prerequisite of the exemption mr abdel-fattah’s argument about the language of the statute stresses that the certification provision is in a sub- section after and separate from the subsection imposing status under sec_501 may challenge the irs’s adverse_ruling or failure to rule on the orga- nization’s application_for recognition of exempt status sec_7478 declaratory remedy by which a state or city that claims that interest on its bonds qualifies for exclusion under sec_103 may challenge the irs’s adverse determination or failure to determine however certification when present will dramatically simplify a taxpayer’s proof of sec_893 and verdate 0ct date jkt po frm fmt sfmt v files abdel sheila abdel-fattah v commissioner three express conditions for the exemption and stresses that the heading rule for exclusion is assigned to subsection a only we should not exaggerate the significance of the sub- division and the placement of the heading since as the supreme court explained in bhd of r r trainmen v balt ohio r r 331_us_519 headings and titles are not meant to take the place of the detailed provi- sions of the text nor are they necessarily designed to be a reference guide or a synopsis where the text is complicated and prolific headings and titles can do no more than indicate the provisions in a most general manner to attempt to refer to each specific provision would often be ungainly as well as useless as a result matters in the text which deviate from those falling within the general pattern are frequently unreflected in the headings and titles factors of this type have led to the wise rule that the title of a statute and the heading of a section cannot limit the plain meaning of the text for interpretative purposes they are of use only when they shed light on some ambiguous word or phrase they are but tools available for the resolution of a doubt but they cannot undo or limit that which the text makes plain in the case of sec_893 however the headings are not at any variance with the text sec_116 was originally drafted in in such a way-with the state department certification being stated after and distinctly from the three if conditions-that it was susceptible of being split neatly and easily into two paragraphs in without any re- wording whatsoever the headings added in correspond to the text in that the text of paragraph with its three explicit conditions does describe as the heading indicates the rule for exclusion and the text of paragraph does separately call for a certificate by secretary of state this is an instance in which the headings are of some use for interpretative purposes 128_tc_132 and they confirm our reading of the text of the statute the language of sec_893 differs from that of com- parable contemporaneous provisions this reading of the income_tax statute-ie that the cer- tification in sec_893 is not a prerequisite to the benefit provided in sec_893 a -is confirmed by comparison to the different language congress used five years later in when it provided a reciprocal exception from social_security verdate 0ct date jkt po frm fmt sfmt v files abdel sheila united_states tax_court reports tax then-section b b now sec_3121 excepted certain service for foreign instrumentalities- if the secretary of state shall certify to the secretary_of_the_treasury that the foreign government with respect to whose instrumentality and employees thereof exemption is claimed grants an equivalent_exemption emphasis added that language unlike the language of sec_893 plainly makes the certification a condition of the exception congress could have used such language in sec_893 but it did not to read the statute as if it had been so worded would be not to interpret it but to correct it and we decline to do so the congress that enacted the statute in had before it both the existing income_tax regulations which had not explicitly required state department certification of reci- procity and the customs regulations that provided a somewhat comparable privilege see supra note that in some particulars was available only when application is made therefor through the department of state in creating the income_tax exemption congress followed the model of the income_tax regulation and did not make the exemption available only when the state department had certified reciprocity instead the language now in sec_893 that creates the exemption is silent about the state department respondent defends his different interpretation by arguing that sec_893 is simply less precisely drafted than sec_3121 but that begs the question that is the argument assumes without showing that certification was intended to be a condition of the exemption and then explains the distance between that intention and the actual statutory language as a lack of precision if instead we look first at what the statute says and attempt to learn from that language what the legislative intention was we find that congress precisely stated three conditions for the exemption in what is now sec_893 and then precisely stated in what is now sec_893 a distinct obligation of the sec- retary of state the text gives no indication of the intention that respondent assumes and bears no imprecision in expressing its evident intention verdate 0ct date jkt po frm fmt sfmt v files abdel sheila abdel-fattah v commissioner treating state department certification as a prerequisite to the exemption is at odds with the purpose of the statute respondent argues that allowing a qualifying_employee to obtain the exemption without state department certification makes that certification non-mandatory whereas the statute does admittedly use mandatory language ie the secretary of state shall certify to the secretary_of_the_treasury emphasis added however the only mandate in the statute is directed to the secretary of state that is there is no language in the statute mandating that the tax- payer shall obtain a certification before claiming the exemption or mandating that the irs shall require a cer- tification before allowing the exemption rather to facilitate claims of exemption congress mandated action by the sec- retary of state who shall certify our record shows that the secretary of state certifies reci- procity only upon the application by a foreign_country for such certification that is the state department follows the mandate of sec_893 only when a foreign_country first applies for certification it should be noted that the statute makes no provision for a foreign_country to apply for such certification that the statute does not conceive of a certifi- cation being issued to a foreign_country and that the statute certainly does not condition the issuance of a certifi- cation upon an application we assume that in view of the complexity of the task of certifying income_tax reciprocity of all the countries in which u s citizens work for u s con- sulates the expedient of waiting for an application is prac- tical-perhaps even inevitable and even if this implementa- tion of the mandate effectively permits the state department to fail indefinitely to do what sec_893 says it shall do the income_tax exemption of sec_893 is not frustrated as long as certification is not treated as a prerequisite but if certification were a prerequisite and if an otherwise valid claim for exemption failed for the lack of certification then in form the state department’s eventual certification as to the uae was-consistent with sec_893 b -directed to treasury i hereby certify to the secretary_of_the_treasury how- ever the certification signed date was promptly provided to the uae on octo- ber but was not transmitted to the department of the treasury until five months later on date in substance the state department seems to treat the certification as grant- ed to the foreign_country upon its application verdate 0ct date jkt po frm fmt sfmt v files abdel sheila united_states tax_court reports the failure of the state department to make a certification unless and until it received a non-statutory application would preclude the exemption this dynamic is hard to reconcile with the congressional intention in there is no evidence of a congressional purpose to deny exemption until a foreign_country had initi- ated and completed an exemption application process the impulse behind the statute was not to reign in an overly gen- erous irs and use a state department certification process to restrict exemptions on the contrary the subject of real interest to the congress and to both the state department and the department of the treasury see supra pp was the adverse foreign tax consequences to u s consular employees that was resulting from the lack of a reciprocal u s income_tax exemption the congressional impulse was to loosen the situation not to tighten it-ie to create a statu- tory exemption so that the prior administrative practice could continue and u s workers in foreign countries would not become subject_to foreign taxes it is possible that a legislature creating such an exemption would nonetheless establish procedures to limit it eg requiring an application and denying an exemption not duly applied for and granted but the statute and the legislative_history show no signs of that contrary impulse treating the state department’s certification as separate from the conditions for exemption hardly relegates sub- section b to a mere administrative ‘helpful hint’ as respondent suggests on the contrary in a matter concerning the application of u s law to foreign embassy staffs con- gress sensibly charged the state department not the irs with the front-line diplomatic responsibility of determining the reciprocity of foreign tax law and it seems fair to assume not only that the state department’s certification of reci- procity will be the last word in virtually every case but also that the state department’s certification will greatly since respondent admits that mr abdel-fattah did meet the qualifications of sec_893 during the years in suit we need not decide what standard of review would be adopted if one or both of the qualifications of sec_893 and were in dispute likewise we need not decide by what standard we would review a taxpayer’s challenge of an actual certification of non-reciprocity-if in fact the state department ever issues such negative certifications which our record does not disclose neither do we decide whether the commissioner could deny sec_893 treatment by disputing the correctness of a sec_893 certification that had been made by the state department and had been relied on by an embassy employee verdate 0ct date jkt po frm fmt sfmt v files abdel sheila abdel-fattah v commissioner simplify an embassy employee’s claim of exemption and the irs’s ruling on that claim only where there is no certifi- cation will a dispute on the matter be at all likely potential difficulties with the statute as written do not warrant judicial correction of the statute respondent contends that several difficulties may result from this interpretation of sec_893 he urges that in some circumstances the reciprocity determination may be difficult for example where the foreign_country has a value added tax or user fees from which u s embassy employees are not exempted or where the determination requires treaty interpretation or where the information necessary to make the determination may not be accessible to irs agents or even to the taxpayer respondent suggests that in cir- cumstances where there is no state department certification the statute as we interpret it- requires sec_893 to be administered without the ben- efit of state’s expertise in the arena of international affairs commits the reciprocity issue to the judgments of tax- payers as they file returns to irs personnel as they examine them and to the several courts as the issues are litigated so that uniformity of outcome among foreign employees from the same country is not assured and fails to create an occasion for the state department to ensure that americans working at embassies abroad receive equivalent exemptions in their host countries and undercuts state’s ability to ensure reciprocity we assume arguendo that such difficulties exist though they are not demonstrated on our record all that sec_893 requires is a determination of an equivalent_exemption sec_893 b for this purpose an equivalent_exemption is an exemption equivalent to an exempt ion from taxation under this subtitle sec_893 emphasis added t his subtitle of title_26 the internal_revenue_code is subtitle a income taxes inquiry into reciprocity as to other taxes would therefore appear to be unnecessary and where information necessary to a determination of reciprocity is not accessible then the outcome would presumably be re- solved by the operation of the burden_of_proof again we assume arguendo that our interpretation has this disadvantage that respondent describes-ie it diminishes the role of sec_893 certification as a means for ensuring tax exemption for u s consular employees in foreign countries however neither of the competing interpretations of sec_893 bars the state department from determining how a foreign coun- try treats u s consular employees and informing the irs rather the state department may do so on whatever schedule and by whatever means it desires and if it finds non-reciprocity in a given country and so advises the irs then presumably the irs will follow the state de- partment’s conclusion and will rule adversely on claims by employees of that country’s con- sulate verdate 0ct date jkt po frm fmt sfmt v files abdel sheila united_states tax_court reports these issues of diplomacy and tax_administration might be reasons to prefer a rule that required state department cer- tification as a prerequisite to the income_tax exemption however these considerations would be properly addressed to congress as reasons to enact such a rule and in the absence of such a rule these considerations cannot alter our interpretation of the different rule that congress actually enacted if the rule that congress enacted-which does not require state department certification as a condition for claiming the exemption-is problematic for these reasons then the problems can be addressed not by corrective interpretation but only by legislative amendment respondent’s position here has an ironic resemblance to the situation that existed in the treasury_department had administratively granted an exemption that the statute did not provide but treasury came to realize the impropriety of its having done so resisting the state department’s urging that the administrative exemption be perpetuated treasury explained the formulation of such policies is not within the province of the execu- tive department of the government this department fully appreciates the difficulties and possible loss of revenue to which you refer as the result of any change in the practice heretofore adopted the question however is not one which addresses itself to administrative solution or which may properly be considered or determined by this department on the basis of the benefits which might accrue to the united_states by a continuation of such prac- tice but is one which involves the constitutional authority of this depart- ment to grant exemptions from taxation except as directed by the law- making branches of the government now at issue is not the granting but the denying of the exemption denying the exemption where the state depart- ment has not certified reciprocity could again be defended on the basis of the benefits which might accrue to the united_states but that action must again be said to be not within the province of the executive department of the government the irs can no more deny now an exemption on a condition that congress did not impose than it could allow then an exemption that congress had not granted letter from treasury_department to the secretary of state date verdate 0ct date jkt po frm fmt sfmt v files abdel sheila abdel-fattah v commissioner the statute as it stands does not require state department certification and we therefore hold in favor of mr abdel- fattah to reflect the foregoing an appropriate order will be issued and decision will be entered under rule f verdate 0ct date jkt po frm fmt sfmt v files abdel sheila
